                Case 4:20-cv-03215-YGR Document 47 Filed 07/16/20 Page 1 of 6




     ETHAN P. DAVIS
 1
     Acting Assistant Attorney General
 2   MARCIA BERMAN
     Assistant Director, Federal Programs Branch
 3   KATHRYN L. WYER (Utah Bar No. 9846)
     M. ANDREW ZEE (California Bar No. 272510)
 4
     U.S. Department of Justice, Civil Division
 5   1100 L Street, N.W., Room 12014
     Tel. (202) 616-8475
 6   kathryn.wyer@usdoj.gov
 7   Attorneys for Defendants

 8                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                 OAKLAND DIVISION
10
11   ELOY ORTIZ OAKLEY, et al.,                     Case No. 4:20-cv-3215-YGR
                                                    ORDER GRANTING
12                  Plaintiffs,                     STIPULATION TO EXTEND
13         v.                                       DEADLINE TO RESPOND TO
                                                    COMPLAINT AND SUBMIT
14   BETSY DEVOS, et al.,                           STIPULATED CASE MANAGEMENT
                                                    SCHEDULE; [PROPOSED] ORDER
15                  Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION TO EXTEND RESPONSE DEADLINE AND SUBMIT STIPULATED CASE MANAGEMENT SCHEDULE
     Case No. 4:20-cv-3215-YGR
                 Case 4:20-cv-03215-YGR Document 47 Filed 07/16/20 Page 2 of 6




            The Parties submit this stipulation and proposed order in advance of the deadline for
 1
 2   Defendants’ responsive pleading in order to (1) extend the deadline for Defendants’ responsive

 3   pleading; (2) inform the Court of the Parties’ intentions to negotiate a case management schedule
 4
     that may obviate the need for a case management conference; and (3) seek exemption from
 5
     alternative dispute resolution (“ADR”) requirements. The Parties’ stipulation and proposed
 6
 7   order is based on the following:

 8          1.       On May 11, 2020, Plaintiffs filed a Complaint for Declaratory, Injunctive, and
 9   Mandamus Relief in this Court based on Defendants’ alleged imposition of student eligibility
10
     requirements for Higher Education Emergency Relief Fund disbursements under the CARES
11
     Act and based on agency actions taken on or around April 21, 2020. ECF No. 1.
12
13          2.       On May 13, 2020, Plaintiffs filed a Motion for Preliminary Injunction (“PI

14   Motion”). ECF No. 16.
15          3.       On May 13, 2020, the Court entered an Order Setting Initial Case Management
16
     Conference and ADR Deadlines. ECF No. 8. Pursuant to that Order, an Initial Case
17
     Management Conference (“CMC”) has been scheduled for August 10, 2020, with related ADR
18
19   Deadlines set for July 20, 2020 and a Rule 26(f) report and Case Management Statement due on

20   August 3, 2020.
21
            4.       On May 15, 2020, Plaintiffs effectuated service of process on the U.S. Attorney
22
     for the Northern District of California. ECF No. 33. Accordingly, Defendants’ current deadline
23
     to respond to the Complaint is July 14, 2020. See Fed. R. Civ. P. 12(a)(2).
24
25          5.       On June 11, 2020, Defendants notified the Court of the forthcoming publication

26   of an Interim Final Rule (“IFR”) addressing the student eligibility requirements challenged in
27
     Plaintiffs’ complaint and PI Motion. ECF No. 39. The Department of Education officially
28
     STIPULATION TO EXTEND RESPONSE DEADLINE AND SUBMIT STIPULATED CASE MANAGEMENT SCHEDULE
     Case No. 4:20-cv-3215-YGR

                                                     1
                 Case 4:20-cv-03215-YGR Document 47 Filed 07/16/20 Page 3 of 6




     published this IFR on June 16, 2020, setting the deadline for public comments on the IFR as
 1
 2   July 17, 2020. IFR, 85 Fed. Reg. 36494 (June 17, 2020).

 3          6.       On June 17, 2020, the Court entered an Order Granting Plaintiffs’ Motion for
 4
     Preliminary Injunction. ECF No. 44.
 5
            7.       Plaintiffs anticipate that they may seek to amend their complaint in this case, but
 6
 7   Plaintiffs will be unable to make this determination until after they are able to review the

 8   administrative record that Defendants plan to produce.
 9          8.       The parties agree that, in the interest of judicial economy and litigation efficiency,
10
     the date of the filing of Defendants’ responsive pleading should be postponed until after
11
     Plaintiffs determine whether they will amend their complaint.
12
13          9.       The parties have begun conferring regarding further proceedings in this case and

14   anticipate reaching agreement on a schedule under which Defendants will file an administrative
15   record, Plaintiffs may file an amended complaint, and the parties will set forth a schedule by
16
     which the case may be resolved on cross motions for summary judgment.
17
            10.      The Parties have conferred regarding the suitability of this case for the Court’s
18
19   ADR Multi-Option Program, and have agreed that the case is unlikely to be resolved on a

20   voluntary basis, and that that no ADR process is therefore likely to deliver benefits to the Parties
21
     sufficient to justify the resources devoted to that process.
22
     THEREFORE, THE PARTIES STIPULATE AS FOLLOWS:
23
            1.       Pursuant to Civil Local Rule 6-1(a), Defendants’ deadline to answer or otherwise
24
25   respond to the complaint is postponed.
26          2.       The Parties will meet and confer and endeavor to reach agreement regarding the
27
     production of the administrative record and timelines for Plaintiffs’ amendment of the complaint
28
     STIPULATION TO EXTEND RESPONSE DEADLINE AND SUBMIT STIPULATED CASE MANAGEMENT SCHEDULE
     Case No. 4:20-cv-3215-YGR

                                                       2
                 Case 4:20-cv-03215-YGR Document 47 Filed 07/16/20 Page 4 of 6




     (if any), Defendants’ answer or other response to the complaint, and cross motions for summary
 1
 2   judgment.

 3          3.       The Parties will file either a stipulated proposed case management order or a joint
 4
     CMC statement on August 3, 2020, setting forth a proposed case management schedule or their
 5
     respective positions regarding case management, including whether there is a need to keep the
 6
 7   August 10, 2020 CMC on the calendar.

 8          4.       The Parties respectfully request that this case be exempted from the ADR Multi-
 9   Option Program consistent with Local Rule 16-8(d)(3).
10
11
     DATED: July 13, 2020                                  Respectfully submitted,
12
                                                           ETHAN P. DAVIS
13                                                         Acting Assistant Attorney General
14                                                         MARCIA BERMAN
                                                           Assistant Director, Federal Programs Branch
15
                                                           /s/ Kathryn L. Wyer
16                                                         KATHRYN L. WYER (Utah Bar No. 9846)
17                                                         M. ANDREW ZEE (California Bar No. 272510)
                                                           U.S. Department of Justice, Civil Division
18                                                         1100 L Street, N.W., Room 12014
                                                           Tel. (202) 616-8475
19
                                                           kathryn.wyer@usdoj.gov
20
                                                           Attorneys for Defendants
21
22                                                         XAVIER BECERRA
23                                                         Attorney General of California
                                                           CHERYL FEINER
24                                                         MICHAEL NEWMAN
                                                           Senior Assistant Attorneys General
25                                                         CHRISTINE CHUANG
                                                           Supervising Deputy Attorney General
26                                                         JULIA HARUMI MASS
                                                           JASLEEN SINGH
27                                                         SHUBHRA SHIVPURI
                                                           JOSHUA SONDHEIMER
28
     STIPULATION TO EXTEND RESPONSE DEADLINE AND SUBMIT STIPULATED CASE MANAGEMENT SCHEDULE
     Case No. 4:20-cv-3215-YGR

                                                      3
              Case 4:20-cv-03215-YGR Document 47 Filed 07/16/20 Page 5 of 6



                                                           /s/ Lee I. Sherman
 1
                                                          LEE I. SHERMAN
 2                                                        Deputy Attorneys General
                                                          Attorneys for Plaintiffs Eloy Ortiz Oakley
 3                                                        and Board of Governors of the California
 4                                                        Community Colleges

 5
 6                                           ATTESTATION
 7
            Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and
 8
     password are being used in the electronic filing of this document, and further attest that I have
 9
10   obtained the concurrence in the filing of the document from the other signatory.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION TO EXTEND RESPONSE DEADLINE AND SUBMIT STIPULATED CASE MANAGEMENT SCHEDULE
     Case No. 4:20-cv-3215-YGR

                                                      4
                   Case 4:20-cv-03215-YGR Document 47 Filed 07/16/20 Page 6 of 6




                                             [PROPOSED] ORDER
 1
 2            Upon stipulation of the Parties, and good cause appearing, IT IS ORDERED that:

 3            1.       The Parties shall meet and confer regarding deadlines for production of the
 4
                       administrative record, Plaintiffs’ amendment of their complaint (if any),
 5
                       Defendants’ answer or other response to the complaint, and cross motions for
 6
 7                     summary judgment.

 8            2.       On August 3, 2020, the Parties shall file either a stipulated proposed case
 9                     management order or a joint CMC statement.
10
              3.       The Parties’ request to be exempted from the ADR Multi-Option Program
11
                       consistent with Local Rule 16-8(d)(3) is GRANTED.
12
13
14
15
16
     Dated:          July 16        , 2020
17
18
                                                  YVONNE GONZALEZ ROGERS
19                                                United States District Court Judge

20
21
22
23
24
25
26
27
28
     STIPULATION TO EXTEND RESPONSE DEADLINE AND SUBMIT STIPULATED CASE MANAGEMENT SCHEDULE
     Case No. 4:20-cv-3215-YGR

                                                     5
